Citation Nr: 0800354	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-34 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to April 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for a psychiatric disorder and residuals of a head injury 
were last denied in a September 1994 Board decision on the 
grounds that new and material evidence had not been received 
to reopen these claims no appeal was initiated from that 
decision.

2. The evidence received since the time of the final 
September 1994 Board decision raises the possibility that the 
veteran incurred a psychiatric disorder and residuals of a 
head injury in service.  This evidence is neither cumulative 
nor redundant, it relates to an unestablished fact necessary 
to substantiate the claims and it raises a reasonable 
possibility of sustaining the claims on appeal.

3.  The veteran incurred residuals of a head injury in 
service.

4.  The veteran does not currently have schizophrenia.


CONCLUSIONS OF LAW

1.  The unappealed September 1994 Board decision, which 
denied the veteran's application to reopen claims of 
entitlement to service connection for schizophrenia and 
residuals of a head injury, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for schizophrenia 
and residuals of a head injury and the claims are reopened.  
38 U.S.C.A. §§ 5107(a), 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Service connection for residuals of a head injury is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  Service connection for schizophrenia is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007), must be examined.

With respect to the veteran's claims granted herein, 
considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the VCAA, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, need not be 
addressed at this time.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in July 2004.  This letter also 
informed the veteran of the information and evidence 
necessary to substantiate a claim of service connection.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a claim of service connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran did not receive notice concerning 
the degree of disability and effective dates in a timely 
fashion; he received such notice in March 2006.  

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Particularly, the veteran has been 
afforded the appropriate information in order to advance any 
contentions regarding his claims of service connection.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue of entitlement to service 
connection for schizophrenia below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned July 2004 
letter, which generally advised the veteran to provide the RO 
with any evidence that might support his claims.

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c).  The RO has obtained all of the 
veteran's available service medical records, most of them 
having been destroyed in the July 1973 National Personnel 
Records Center (NPRC) fire, as well as all private medical 
evidence for which the veteran requested assistance in 
obtaining.  Where service medical records have been destroyed 
or are unavailable, the Board has a heightened duty to 
provide an explanation of reasons or bases for its findings.  
See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  The 
veteran has not indicated the presence of any other 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.  A medical 
examination is not necessary in furtherance of substantiating 
the claim of entitlement to service connection for 
schizophrenia because, as discussed below, the veteran does 
not currently have schizophrenia. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

New and Material Claims

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2007).  The 
provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence" were changed for claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2007)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in June 2004); consequently, the current version of § 
3.156 applies.  38 C.F.R. § 3.156(a) (2007). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the September 1994 Board decision, the 
evidence of record included the veteran's available service 
medical records and an October 1980 VA examination.  The 
veteran's service medical records reflect that he was 
discharged due to a schizophrenic reaction.  The October 1980 
VA examination reflected diagnosis of atypical somatoform 
disorder and contains statements regarding an in-service head 
injury when the veteran's head was apparently crushed to an 
extent by a vehicle and that he was subsequently administered 
electroconvulsive treatment.   

Since the September 1994 rating decision, the RO has received 
numerous records from private medical providers.  
Collectively, these records show treatment for various 
ailments.  Saliently, the record contains a diagnosis of 
thought disorder, not otherwise specified, with history of 
schizophrenia diagnosed in 1954 from Daniel Kerlinsky, M.D. 
and Dr. Kerlinsky has related this diagnosis to service.  
Moreover, Dr. Kerlinsky also diagnosed traumatic brain injury 
and related this disability to service.  Also of record is a 
thorough neuropsychological evaluation written by Raymond 
Singer, Ph.D. dated in August 2005 that rules out 
schizophrenia and attributes organic brain dysfunction, 
affecting cognition, memory and other brain functions, to the 
veteran's reported in-service traumatic brain injury.  

Presuming all evidence to be credible, the Board finds that 
the evidence submitted since the September 1994 Board 
decision is new and material.  The evidence is new in that it 
was not previously of record.  The evidence, particularly the 
opinions of Drs. Kerlinsky and Singer, are material in that 
they address the unestablished nexus between a psychiatric 
disorder and residuals of a head injury to service.  The 
Board presumes that the veteran's statements regarding in-
service head injury and electroconvulsive therapy are 
credible.  Accordingly, the veteran's claims of entitlement 
to service connection for schizophrenia and residuals of a 
head injury are reopened.



Service Connection Claims

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed the evidence of record and 
finds that the relevant evidence of record indicates that the 
veteran is not currently diagnosed as having schizophrenia.  
The Board notes the February 1954 service medical record 
containing a diagnosis of schizophrenic reaction; however, 
the medical evidence following that diagnosis indicates that 
the veteran does not currently have this disability.  

The October 1980 VA examination is negative for diagnosis of 
schizophrenia.  The examination resulted in a diagnosis of 
atypical somatoform disorder, not schizophrenia.  

Of record is a June 2004 psychiatric note from Dr. Kerlinsky.  
Dr. Kerlinsky noted the in-service diagnosis of 
schizophrenia, but diagnosed a thought disorder, not 
otherwise specified, with history of schizophrenia in 1954.  
Other medical records from Dr. Kerlinsky continue this 
diagnosis, and note the presence of residuals of a head 
injury.  

In September 2004, the veteran submitted several personal 
statements from people that knew him prior to and following 
service.  These letters related that the authors had noticed 
a significant change in the veteran's mental status following 
his discharge from service.  

Also of record is a neuropsychological assessment of Dr. 
Singer dated in August 2005.  This assessment notes the 
veteran's history of in-service head injury and subsequent 
discharge due to apparent schizophrenia.  After thorough 
evaluation, Dr. Singer concluded that it was unlikely that 
the veteran had schizophrenia after his discharge, although 
he did believe that the veteran had some brain dysfunction.  
He further stated that the veteran did not then currently 
have schizophrenia and related schizophrenic-like conditions 
to traumatic brain injury.  Ultimately, Dr. Singer diagnosed 
organic brain dysfunction, affecting cognition, memory and 
other brain functions, from a traumatic brain injury and 
electroconvulsive treatment.  

Service connection is established for residuals of a head 
injury, but not for schizophrenia.  With regard to 
schizophrenia, the Board finds that the veteran is not 
currently diagnosed as having this disability.  It is clear 
from the most recent medical evidence, that although the 
veteran may have "schizophrenic-like" symptoms, he does not 
have schizophrenia.  That being said, the Board finds no 
reason to doubt the credibility of the veteran's statements 
regarding in-service head injury.  There is simply no 
evidence to contradict these statements and the in-service 
diagnosis of a psychiatric disorder shows that there was some 
type of in-service injury or disease, although the veteran 
has admitted difficulty in remembering any details thereof.  
Accordingly, because the medical evidence contains a current 
diagnosis of organic brain dysfunction related to an in-
service injury, service connection for residuals of a head 
injury is granted, while service connection for schizophrenia 
must be denied in the absence of a current diagnosis.  





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received to reopen claims 
of entitlement to service connection for schizophrenia and 
residuals of a head injury, and the application to reopen 
these claims is granted.

Entitlement to service connection for residuals of a head 
injury is granted.

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


